Exhibit 10.1

 

LOGO [g55436imge1.jpg]

 

Executive Incentive Plan

Fiscal Year 2005

 

EFFECTIVE DATE:

 

This Executive Incentive Plan (EIP ‘05) begins on January 1, 2005 and ends on
December 31, 2005. Participants in this Plan are Managers, Directors, Vice
Presidents and above, or any other senior individuals designated by the CEO and
CFO.

 

OBJECTIVES:

 

  •   To promote teamwork within the management group of Avici and to develop a
strong sense of management identity with corporate and division/function
results.

 

  •   To reward the achievement of well defined financial and/or non-financial
goals as determined by the Compensation Committee of the Avici Board of
Directors.

 

  •   To promote communication of individual achievement against goals.

 

  •   To reward management with total direct compensation above the average of
comparable companies whenever Avici achieves or exceeds established goals.

 

ELIGIBILITY:

 

Participants in this Plan are Managers, Directors, Vice Presidents and above, or
any other senior individuals designated by the CEO and CFO. Those chosen hold
jobs which directly impact the success of the corporation through the management
of other employees or through ongoing responsibility for managing programs or
projects and who are not participating in any other Avici Incentive Plans.
Participants in Sales or Systems Engineering Incentive Plans, if applicable, or
any other special incentive plans are not eligible. Participation in the Plan in
any given year does not guarantee participation in future years.

 

PARTICIPATION and PLAN DESIGN:

 

Each participant is assigned a payout percentage as defined below. For FY 2005,
the Plan is targeted at a percent of base pay as of January 31, 2005 and on a
position level. Participants who join the Plan during the year may receive
pro-rated awards based on the eligibility date. The targeted percentages are as
follows:

 

Position

--------------------------------------------------------------------------------

   Payout at
Target


--------------------------------------------------------------------------------

 

CEO, CFO & SVP

   35 %

VP levels

   20 %

Directors

   15 %

Sr. Managers

   10 %

Managers/Consulting Eng.

   7 %

 

•   The award pool will be funded on attainment of the targets approved by the
Company’s Compensation Committee.

 

•   Incentives will be paid twice per year, if targets are attained – end of Q2;
end of Q4.

 

DETERMINATION OF AWARDS:

 

Achievement of the approved targets will be used to fund the award pool and the
determination of the Compensation Committee regarding the attainment of any
target or any matter associated with this Plan shall be final.

 

PAYMENT OF AWARDS:

 

For an award to be earned by an employee he/she must be employed by the Company
on the date the award payment is made. If he/she leaves the Company for any
reason, other than death, prior to the disbursement of the award payment, even
if the targets are achieved, no award will be earned; hence no payment will be
made.

 

LOGO [g55436imge2.jpg]   AVICI Internal Confidential

 

Page 1



--------------------------------------------------------------------------------

Any employee joining the EIP during a 6-month cycle will be pro-rated based on
time in program.

 

NOT AN EMPLOYMENT CONTRACT:

 

Nothing contained in this document or EIP ‘05 creates any right for participants
to continued employment or shall otherwise affect the participant’s status as an
employee at will.

 

OPERATION AND INTERPRETATION OF THE PLAN:

 

The CEO and CFO of Avici or the Compensation Committee can modify, cancel or
suspend operation of the Plan without prior notice at any time. The Compensation
Committee has the responsibility for the general administration of the Plan and
shall be the final authority regarding judgments, structuring and implementation
of the Executive Incentive Program.

 

LOGO [g55436imge2.jpg]   AVICI Internal Confidential

 

Page 2